DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claims:
claim 73	line 8	“a heater”	should be changed to 	- - the heater- -.

REASONS FOR ALLOWANCE
Claims 73 – 99 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 73 and 99, prior arts of Mironov et al. (US 10,750,784) and DePiano et al. (US 9,220,302) teach “A kit-of-parts for assembling a system for aerosol delivery, comprising: an aerosol-generation apparatus comprising: a receptacle for receiving a carrier; a heater; a carrier for an aerosol precursor, the carrier locatable in the receptacle, and the carrier comprising: a housing for location in the receptacle, the housing configured to provide a fluid pathway between a first end that is disposed in fluid engagement with an inlet of the aerosol- generating apparatus and a second end that is disposed in fluid engagement with an outlet of the aerosol-generation apparatus; and a fluid-transfer article located within the housing, the fluid-transfer article comprising a first region for holding an aerosol precursor and for transferring the aerosol precursor to an activation surface of a second region of the article, the activation surface disposed at an end of the carrier configured for thermal interaction with a heater of the aerosol-generation apparatus”.
However, none of Mironov et al. (US 10,750,784) and DePiano et al. (US 9,220,302) teaches “the second region comprises at least one discontinuity in the activation surface to form a corresponding at least one channel between the activation surface and an opposing surface through which heat is conveyable to the activation surface from the heater, the at least one channel configured for providing a fluid pathway across the activation surface, the fluid pathway across the activation surface forming a portion of the fluid pathway between the first end and the second end”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claims 73 and 99. These limitations, in combination with the remaining limitations of claims 73 or 99, are neither taught nor suggested by the prior art of record, therefore claims 73 and 99 are allowable.
Claims 74 – 98 are dependent on clam 73 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V. I/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831